Citation Nr: 0916555	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  09-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder, claimed as mental illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from July 1986 to April 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.



REMAND

This appeal was certified to the Board in March 2009.  Prior 
to that, in January 2009, the RO received the Veteran's VA 
Form 9, wherein he requested a videoconference hearing before 
a Member of the Board at the RO.  A veteran may request a 
hearing before the Board when submitting the substantive 
appeal (VA Form 9) or anytime thereafter, subject to the 
restrictions in 38 C.F.R. § 20.1304.  In this case, the 
Veteran has filed a timely request for a hearing, as he made 
the request with the filing of the substantive appeal.  See 
38 C.F.R. § 20.703.  

Since such hearings are scheduled by the RO (see 38 C.F.R. § 
20.704(a)), the Board is remanding the case for that purpose, 
in order to satisfy procedural due process.  Under applicable 
regulation, a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700.  The importance of responding to a request for a 
hearing is recognized under 38 C.F.R. § 20.904(a)(3), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a 
videoconference hearing before the Board, 
as the docket permits.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

